NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A and claims 1-3 in the reply filed on 1/14/2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Claim Objections
Claim 2 is objected to because of the following informalities: on line 5 the limitation “a process” is a repeated use of the term in prior limitations.  The term should be changed to further indicate that this is another process.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOSHIDA et al. (US 20040196141 A1).
Re claim 1. YOSHIDA discloses (abstract) a vehicle control apparatus mounted on a vehicle to perform wireless communication (FIG.1) with a portable terminal 1 carried by a user of the vehicle, and control at least a part of functions [0031] of the vehicle according to an instruction from the portable 5terminal, the vehicle control apparatus comprising: 
a first processor 24 configured to execute a first process including a determination process configured to determine whether or not a wireless signal received by an antenna mounted on the vehicle is a regular wireless signal transmitted from the portable terminal [0046]; and 
[0046] The determination circuit determines whether a signal received by the receiver circuit 5 is the response signal transmitted from the portable unit 1 in response to the request signal. More specifically, when the portable unit 1 receives the request signal, the unit 1 modulates the pulse signal indicating a certain code in accordance with the same rule as described above and sends out the signal as the response signal. The receiver circuit 5 demodulates the modulated response signal and supplies the signal to the determination circuit 24. The determination circuit 24 compares the response signal supplied from the receiver circuit 5 with a previously stored response signal. When the signals match each other, the determination circuit 24 outputs a start signal to the CPU 20.

10a second processor 20 configured to 
execute a second process including an authentication of the portable terminal in response to the received wireless signal being determined to be the regular wireless signal due to the first process being executed by the first processor [0054-0057], and 
[0056] When the CPU 20 has been brought into the low-power consumption mode, and the response signal is returned from the portable unit 1 while the first predetermined time T1 is counted at step 300, the following takes place: the determination circuit 24 which operates on the basis of the clock signals as illustrated in FIG. 7 determines whether the response signal matches with the previously stored response signal. When the determination circuit 24 determines that the signals are not matched with each other, the CPU 20 is kept in the low-power consumption mode until the next time of operation in the normal operation mode. When the determination circuit 24 determines the signals match each other, the circuit 24 outputs the start signal to the CPU 20. When the start signal is inputted to the interrupt port of the CPU 20, the CPU 20 changes its operation mode from the low-power consumption mode to the normal operation mode. The processing performed by the CPU 20 at this time will be described, referring to the flowchart in FIG. 6.

[0057] At step 400, in order to check whether the ID code of the portable unit 1 which sent the response signal and the previously registered ID code satisfy predetermined relation, such as agreement, the CPU 20 further communicates with the portable unit 1. Thus, the CPU 20 acquires the ID code from the portable unit 1. When it is determined as Step 410 that the acquired ID code and the registered ID code satisfy the predetermined relation, the CPU 20 gives an instruction signal to the door lock ECUs 7 at step 420 to bring the respective doors into an unlock standby state. When the holder of the portable unit 1 gets in the vehicle and operates the engine switch, the CPU 20 permits the steering ECU 8 to release the steering lock or permits the engine ECU 9 to start the engine. Alternatively, when the holder of the portable unit 1 gets out of the vehicle and operates a door lock switch, the CPU 20 instructs the door lock ECUs 7 to lock the respective doors.

not execute (i.e. process of CPU 20 won’t run if start signal is not received as in [0056]) the second process in response to the received wireless 15signal being determined to be not the regular wireless signal due to the first process being executed by the first processor (i.e. determination circuit 24 processes signal to CPU 20 after a match of signals is determined so that CPU processes functions and changes power consumption modes), 
wherein: 
a power consumption (i.e. When the determination circuit 24 determines the signals match each other, the circuit 24 outputs the start signal to the CPU 20. When the start signal is inputted to the interrupt port of the CPU 20, the CPU 20 changes its operation mode from the low-power consumption mode to the normal operation mode – thereby the power consumption of circuits in FIG.2 are lower initially during process of determination performed by determination circuit 24 until determination is done, wherein signal sent to CPU 20 changes power consumption mode of CPU 20 is changed to normal power consumption mode to then operate the functions of CPU 20) when the first processor executes the first process is smaller than a power consumption when the second processor executes the second 20process. [0056]  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 20040196141 A1) in view of YAMAGUCHI et al. (US 10349220 B2).
Re claim 2. YOSHIDA further discloses [0046, 0056] describe the need to store prior data related to user device signal and vehicle for instance.  YOSHIDA discloses the vehicle control apparatus according to claim 1, further comprising:
25wherein the authentication includes a process ([0046, 0056], in which: 
vehicle-related information (i.e. response signals received from key 1 device related to vehicle) included in the received wireless signal is compared with the vehicle-related information stored in the storage to obtain a difference (i.e. any difference is determined by matching [0046, 0056]); and 
	However, YOSHIDA fails to explicitly disclose:
a storage configured to previously store vehicle-related information on the vehicle. 
Official notice is taken that YOSHIDA explicitly describes using previously stored response signals (i.e. data) which must be stored within a memory storage would be configured to store previous vehicle-related information (i.e. data) within the vehicle given that the system in FIG.1 is included within a vehicle 10.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a storage configured to store previous signal data in order to provide the previously stored vehicle-related information as needed by YOSHIDA.
	However, YOSHIDA fails to explicitly disclose:
in response to the difference being not within a predetermined range, it is 30determined that the authentication of the portable terminal is unsuccessful, and 
in response to the difference being within the predetermined range, it is determined that the authentication of the portable terminal is successful.  
YAMAGUCHI teaches (abstract) in a similar field of invention (FIG.1) the method of authentication by way of using differences (i.e. signal properties) within or not a predetermined range to authenticate a portable terminal (claims 1 and 8 – “when the difference is within the predetermined range and a difference of received time of the authentication information and the vehicle position are within a predetermined time, associates the portable terminal ID and the in -vehicle device ID”) wherein a specific difference is determined during a process to assist in associating a portable terminal and vehicle device (FIG.12) which suggests that a difference (i.e. specific distance away from a vehicle) of a predetermined range helps determine whether or not a portable device should be associated/authenticated successfully.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a difference of a predetermined range to for authentication processes as taught by YAMAGUCHI in order to obtain an authentication process which is further improved by only associating or authenticating portable terminal when such terminal is determined to be within a predetermined range.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 20040196141 A1) in view of SHEFFER (US 20080164984 A1).
Re claim 3. YOSHIDA discloses (FIG.2) the vehicle control apparatus according to claim 1, wherein: 
5the second processor 20 is configured by a CPU (Central Processing Unit).
	However, YOSHIDA fails to explicitly disclose:
	the first processor is configured by an ASIC (Application Specific Integrated Circuit). 

SHEFFER teaches (abstract) in a similar field of invention of security systems, the use of ASIC for low power consumption [0031].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding an ASIC as taught by SHEFFER in order to obtain lower power consumption overall for the vehicle control apparatus of YOSHIDA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        1/28/2022